Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made by and between Nine Energy
Service, LLC, a Delaware limited liability company (the “Company”), and
Guy Sirkes (“Executive”). Nine Energy Service, Inc., a Delaware corporation
(“Parent”), joins this Agreement for the limited purposes of acknowledging and
agreeing to the provisions of Sections 4.3, 6.1(b)(iv), 6.1(c), 6.1(d) and 8.1
below.

W I T N E S S E T H:

WHEREAS, the Company desires to employ Executive on the terms and conditions,
and for the consideration, hereinafter set forth, and Executive desires to be
employed by the Company on such terms and conditions and for such consideration.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree as follows:

ARTICLE I

DEFINITIONS

In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, the following capitalized words shall have the meanings
indicated below:

1.1 “Board” shall mean the Board of Directors of Parent.

1.2 “Cause” shall mean a determination by the Board that Executive (a) has
engaged in gross negligence or willful misconduct in the performance of
Executive’s duties with respect to the Company or any other member of the
Company Group (for the avoidance of doubt, the occurrence of poor or
unsatisfactory results with respect to the Company’s performance shall not, in
and of itself, constitute gross negligence or willful misconduct on behalf of
Executive for purposes of this clause (a)), (b) has willfully breached any
material provision of this Agreement or any other written agreement among
Executive and the Company or any other member of the Company Group, as such
agreement(s) may be amended from time to time, or any corporate policy or code
of conduct established by the Company or any other member of the Company Group
as in effect from time to time, (c) has willfully engaged in conduct that is
injurious to the Company or any other member of the Company Group, or (d) has
committed or been convicted of, pleaded no contest to or received adjudicated
probation or deferred adjudication with respect to (i) a felony or (ii) any
crime or misdemeanor involving fraud, dishonesty or moral turpitude (or a crime
or misdemeanor of similar import in a foreign jurisdiction), that results, or
could reasonably be expected to result, in material harm to the Company or any
other member of the Company Group; provided, however, that, notwithstanding the
foregoing, prior to any termination for Cause: (A) the Company must provide
Executive with notice of the existence of one of the forgoing conditions within
90 days following the date that the Company learns of the existence of such
condition, (B) if such condition is capable of being cured, the Company must
provide Executive 30 days to cure such condition. For purposes of this
Agreement, no act or failure to act on Executive’s part shall be considered
“willful” unless it is done, or omitted to be done, by Executive in bad faith or
without reasonable, good faith belief that Executive’s action or omission was in
accordance with, and not contrary to, the duties and responsibilities of
Executive hereunder.



--------------------------------------------------------------------------------

1.3 “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.4 “Company Group” shall mean Parent and each of its direct and indirect
subsidiaries (including the Company), and any of such entities’ respective
successors.

1.5 “Date of Termination” shall mean the date Executive’s employment with the
Company is considered to have terminated pursuant to Section 3.5.

1.6 “Good Reason” shall mean the occurrence of any of the following events:

(a) a material diminution in Executive’s Base Salary, other than as part of a
decrease of up to 10% of the base salaries for all of the Company’s executive
officers;

(b) the involuntary relocation of the geographic location of Executive’s
principal place of employment by more than 75 miles from the location of
Executive’s principal place of employment as of the Effective Date;

(c) a material diminution in Executive’s authority, duties or responsibilities,
including a removal of Executive from the positions set forth in Section 2.2; or

(d) the assignment of duties or responsibilities that are materially
inconsistent with the authority, duties or responsibilities of Executive’s
positions set forth in Section 2.2.

Notwithstanding the foregoing provisions of this Section 1.6 or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good Reason” shall not be effective unless all of
the following requirements are satisfied: (i) the condition described in
Section 1.6(a), (b), (c) or (d) giving rise to Executive’s termination of
employment must have arisen without Executive’s consent; (ii) Executive must
provide written notice to the Company of such condition in accordance with
Section 9.1 within 45 days of Executive first becoming aware of the condition;
(iii) the condition specified in such notice must remain uncorrected for 30 days
after receipt of such notice by the Company; and (iv) the date of Executive’s
termination of employment must occur within 90 days after the date that
Executive provides the Company with written notice of such condition.

1.7 “Notice of Termination” shall mean a written notice delivered by one party
to the other party indicating the termination provision in this Agreement relied
upon for termination of Executive’s employment and the intended Date of
Termination.

1.8 “Parent Common Stock” shall mean the common stock, par value $0.01 per
share, of Parent.

1.9 “Release” means a release of all claims, in substantially the form attached
hereto as Appendix A, as may be updated by the Company to reflect the
circumstances of Executive’s separation and any changes in applicable law.

1.10 “Release Expiration Date” means the date that is 21 days following the date
upon which the Company timely delivers to Executive the Release (which shall
occur no later than seven days after the Date of Termination) or, in the event
that such termination of Executive’s employment is “in connection with an exit
incentive or other employment termination program” (as such phrase is defined in
the Age Discrimination in Employment Act of 1967, as amended), the date that is
45 days following such delivery date.

 

2



--------------------------------------------------------------------------------

1.11 “Section 409A Payment Date” shall mean the earlier of (a) the date of
Executive’s death or (b) the date that is six months after the Date of
Termination.

1.12 “Stock Incentive Plan” shall mean the Nine Energy Service, Inc. 2011 Stock
Incentive Plan, as amended, restated or otherwise modified from time to time.

ARTICLE II

EMPLOYMENT AND DUTIES

2.1 Employment; Effective Date. The Company agrees to employ Executive, and
Executive agrees to be employed by the Company, pursuant to the terms of this
Agreement beginning as of March 31, 2020 (the “Effective Date”) and continuing
for the period of time set forth in Article III of this Agreement, subject to
the terms and conditions of this Agreement.

2.2 Positions. From and after the Effective Date, the Company shall employ
Executive and Executive shall serve in the position of Senior Vice President and
Chief Financial Officer of the Company and Parent or in such other position or
positions as the Board or the Company may designate from time to time, which may
include providing services to other members of the Company Group, as the Board
or the Company may reasonably assign from time to time.

2.3 Duties and Services. Executive agrees to serve in the position(s) referred
to in Section 2.2 and to perform diligently and to the best of Executive’s
abilities the duties and services appertaining to such position(s), as well as
such additional duties and services appropriate to such position(s) that the
Board or the Company may designate from time to time.

2.4 Other Interests. Executive agrees, during the period of Executive’s
employment hereunder, to devote all of Executive’s business time, energy, and
Executive’s best efforts, to the business and affairs of the Company and the
other members of the Company Group. Notwithstanding the foregoing, the parties
acknowledge and agree that Executive may (a) engage in and manage Executive’s
passive personal investments, (b) engage in charitable and civic activities, and
(c) serve on the board of directors or similar governing body of charitable or
civic entities, which activities will not conflict with the business and affairs
of the Company or another member of the Company Group or interfere with the
performance of Executive’s duties hereunder. In addition, Executive may serve on
the board of directors or similar governing body of one for-profit entity (other
than the Board) upon approval by the Board in writing (or a committee thereof),
which approval shall not be unreasonably withheld so long as such activities do
not conflict with the business and affairs of the Company or another member of
the Company Group or interfere with the performance of Executive’s duties
hereunder.

2.5 Duty of Loyalty. Executive shall make full disclosure to the Company of all
business opportunities pertaining to the Company Group’s business and shall not
appropriate for Executive’s own benefit business opportunities concerning the
subject matter of the fiduciary relationship. Executive acknowledges that
Executive owes each member of the Company Group a fiduciary duty of loyalty,
fidelity and allegiance to act in the best interests of the Company Group.

 

3



--------------------------------------------------------------------------------

ARTICLE III

TERM AND TERMINATION OF EMPLOYMENT

3.1 Term. Unless sooner terminated pursuant to other provisions hereof, the
Company agrees to employ Executive for the period beginning on the Effective
Date and ending on the third anniversary of the Effective Date (the “Initial
Expiration Date”); provided, however, that beginning on the Initial Expiration
Date, and on each anniversary of the Initial Expiration Date thereafter, if
Executive’s employment under this Agreement has not been terminated pursuant to
Sections 3.2 or 3.3, then said term of employment shall automatically be
extended for additional one-year periods (each, a “Renewal Term”) unless on or
before the date that is 60 days prior to the first day of any such Renewal Term,
either party gives written notice to the other party that no such automatic
extension shall occur, in which case the term of employment shall terminate as
of the Initial Expiration Date or the end of the then-current Renewal Term, as
applicable.

3.2 Company’s Right to Terminate. Notwithstanding the provisions of Section 3.1,
Executive’s employment with the Company shall automatically terminate upon
Executive’s death and the Company may terminate Executive’s employment under
this Agreement at any time for any of the following reasons by providing
Executive with a Notice of Termination:

(a) upon Executive being unable to perform Executive’s essential duties or
fulfill Executive’s obligations under this Agreement by reason of any physical
or mental impairment (after accounting for reasonable accommodation, if
applicable and required by law) for a continuous period of not less than three
months, as reasonably determined by the Company;

(b) for Cause; or

(c) for any other reason whatsoever or for no reason at all, in the sole
discretion of the Company.

3.3 Executive’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, Executive shall have the right to terminate Executive’s employment
under this Agreement for Good Reason or for any other reason whatsoever or for
no reason at all, in the sole discretion of Executive, by providing the Company
with a Notice of Termination. In the case of a termination of employment by
Executive pursuant to this Section 3.3, the Date of Termination specified in the
Notice of Termination shall not be less than 15 nor more than 60 days from the
date such Notice of Termination is given, and the Company may require a Date of
Termination earlier than that specified in the Notice of Termination (and, if
such earlier Date of Termination is so required, then it shall not change the
basis for the termination of Executive’s employment nor be construed or
interpreted as a termination of employment pursuant to Section 3.1 or
Section 3.2).

3.4 Deemed Resignations. Unless otherwise agreed to in writing by Parent or the
Company and Executive prior to the termination of Executive’s employment, any
termination of Executive’s employment shall constitute (a) an automatic
resignation of Executive as an officer of the Company and each other member of
the Company Group (as applicable) and (b) an automatic resignation of Executive
from the board of directors or similar governing body of any member of the
Company Group, and from the board of directors or similar governing body of any
corporation, limited liability entity or other entity in which any member of the
Company Group holds an equity interest and with respect to which board or
similar governing body Executive serves as any member of the Company Group’s
designee or other representative.

 

4



--------------------------------------------------------------------------------

3.5 Meaning of Termination of Employment. For all purposes of this Agreement,
Executive’s employment with the Company shall be considered to have terminated
when Executive incurs a “separation from service” with the Company within the
meaning of Section 409A(a)(2)(A)(i) of the Code and the applicable Treasury
regulations and interpretive guidance issued thereunder.

ARTICLE IV

COMPENSATION AND BENEFITS

4.1 Base Salary. During the term of this Agreement, Executive shall receive an
annualized base salary of $380,000 (the “Base Salary”), which Base Salary
(a) shall be reviewed at least annually by the Board (or a committee thereof)
and (b) may be (but shall not be required to be) increased from time to time in
the sole discretion of the Board (or a committee thereof). Notwithstanding any
provision of this Agreement, the Company may decrease Executive’s Base Salary by
up to 10% as part of similar reductions of the base salaries applicable to all
of the Company’s or Parent’s executive officers. Executive’s Base Salary shall
be paid in substantially equal installments in accordance with the Company’s
standard policy regarding payment of compensation to executives as in effect
from time to time but no less frequently than monthly.

4.2 Bonuses. Executive shall be eligible to participate in an annual cash
incentive bonus program which will provide for a potential annual, calendar-year
bonus based on criteria determined in the discretion of the Board (the “Annual
Bonus”), with a target bonus of no less than 80% of the Base Salary if all
target levels of performance are satisfied and a maximum bonus of up to 160% of
the Base Salary if all maximum levels of performance are satisfied, it being
understood that the target bonus at planned or targeted levels of performance
and the actual amount of each Annual Bonus shall be determined in the discretion
of the Board. The Company shall pay each Annual Bonus, if any, as soon as
reasonably practicable after its receipt of audited financial statements for the
applicable calendar year to which the bonus relates (the “Bonus Year”), but in
no event shall such Annual Bonus, if any, be paid later than March 15 of the
calendar year that follows such Bonus Year; provided, however, that Executive
will be entitled to receive payment of an Annual Bonus for a Bonus Year only if
Executive is employed by the Company on December 31 of the Bonus Year to which
the Annual Bonus relates.

4.3 Equity Compensation Awards. During Executive’s employment hereunder,
beginning in the 2020 calendar year, Executive shall be eligible to receive
annual equity compensation awards pursuant to the Stock Incentive Plan or such
other equity compensation plan offered by Parent or another member of the
Company Group to similarly situated executives of the Company on such terms and
conditions as the Board (or a committee thereof) shall determine from time to
time. All awards, if any, granted to Executive under the Stock Incentive Plan or
any such other plan shall be subject to and governed by the terms and provisions
of the Stock Incentive Plan or such other plan as in effect from time to time
and the award agreements evidencing such awards. Nothing in this Section 4.3
shall be construed to give Executive any rights to any amount or type of grant
or award except as approved by the Board (or a committee thereof) and set forth
in a written or electronic award agreement provided to Executive with respect to
such grant or award.

 

5



--------------------------------------------------------------------------------

4.4 Other Benefits. During Executive’s employment hereunder, and subject to the
terms and conditions of the applicable benefit plans and programs in effect from
time to time, Executive shall be eligible to participate in all benefit plans
and programs of the Company, including improvements or modifications of the
same, which are now, or may hereafter be, available to other senior executives
of the Company. The Company shall not, however, by reason of this Section 4.4,
be obligated to institute, maintain, or refrain from changing, amending, or
discontinuing, any such benefit plan or program, so long as such changes are
similarly applicable to other senior executives generally. In addition, during
Executive’s employment hereunder, the Company shall pay for a parking space at
Executive’s principal place of employment by the Company.

4.5 Expenses. Subject to Section 9.14, the Company shall reimburse Executive for
all reasonable business expenses incurred by Executive in performing services
hereunder, including all expenses of travel and living expenses while away from
home on business or at the request of and in the service of the Company;
provided, that such expenses are incurred and accounted for in accordance with
the policies and procedures established by the Company or Parent. Any such
reimbursement of expenses shall be made by the Company upon or as soon as
practicable following receipt of supporting documentation reasonably
satisfactory to the Company (but in any event not later than the close of
Executive’s taxable year following the taxable year in which the expense is
incurred by Executive); provided, however, that, upon Executive’s termination of
employment with the Company, in no event shall any additional reimbursement be
made prior to the Section 409A Payment Date to the extent such payment delay is
required under Section 409A(a)(2)(B)(i) of the Code. In no event shall any
reimbursement be made to Executive for expenses incurred after the Date of
Termination.

4.6 Vacation and Sick Leave. During Executive’s employment hereunder, Executive
shall be entitled to (a) sick leave in accordance with the Company’s policies
applicable to its senior executives from time to time and (b) up to five weeks
paid vacation each calendar year (none of which may be carried forward to a
succeeding year), which shall be accrued, scheduled and taken in accordance with
the Company’s vacation policy as in effect from time to time.

ARTICLE V

PROTECTION OF INFORMATION

5.1 Disclosure to and Property of the Company. For purposes of this Article V,
the term “the Company” shall include the Company and any other member of the
Company Group, and any reference to “employment” or similar terms shall include
a director or consulting relationship. All information, trade secrets, designs,
ideas, concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed, disclosed to or
acquired by Executive, individually or in conjunction with others, during the
period of Executive’s employment by the Company (whether during business hours
or otherwise and whether on the Company’s premises or otherwise) that relate to
the Company’s business, trade secrets, products or services (including all such
information relating to corporate opportunities, strategies, business plans,
product specifications, compositions, manufacturing and distribution methods and
processes, research, financial and sales data, pricing terms, evaluations,
opinions, interpretations, acquisition prospects, the identity of customers or
their requirements, the identity of key contacts within the customer’s
organizations or within the organization of acquisition prospects, or
production, marketing and merchandising techniques, prospective names

 

6



--------------------------------------------------------------------------------

and marks) and all writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression (collectively, “Confidential Information”) shall be
disclosed to the Company and are and shall be the sole and exclusive property of
the Company. For purposes of this Agreement, Confidential Information shall not
include any information that (i) is or becomes generally available to the public
other than as a result of a disclosure or wrongful act of Executive or any of
Executive’s agents; (ii) was available to Executive on a non-confidential basis
before its disclosure by the Company to Executive; or (iii) becomes available to
Executive on a non-confidential basis from a source other than the Company;
provided that such source is not bound by a confidentiality agreement with, or
other obligation with respect to confidentiality to, the Company. All documents,
videotapes, written presentations, brochures, drawings, memoranda, notes,
records, files, correspondence, manuals, models, specifications, computer
programs, E-mail, voice mail, electronic databases, maps, drawings,
architectural renditions, models and all other writings or materials of any type
embodying any of such information, ideas, concepts, improvements, discoveries,
inventions and other similar forms of expression are and shall be the sole and
exclusive property of the Company. Executive agrees to perform all actions
reasonably requested by the Company or its affiliates to establish and confirm
such exclusive ownership. Upon termination of Executive’s employment with the
Company (and at any other time upon request by the Company), Executive promptly
shall deliver all documents, files (including electronically stored information)
and other materials constituting or reflecting Confidential Information, and all
copies thereof, to the Company; provided, that Executive shall be entitled to
retain a copy of those documents that constitute Executive’s personal address
book and those documents provided to Executive by the Company that reflect
Executive’s benefit plan elections.

5.2 Disclosure to Executive. During Executive’s employment hereunder, the
Company shall disclose to Executive, and place Executive in a position to have
access to or develop, Confidential Information.

5.3 No Unauthorized Use or Disclosure. Executive agrees to preserve and protect
the confidentiality of all Confidential Information. Executive agrees that
Executive will not, at any time during or after Executive’s employment
hereunder, make any unauthorized disclosure of Confidential Information, or make
any use thereof, except, in each case, in the carrying out of Executive’s
responsibilities hereunder. Executive shall use reasonable efforts to cause all
persons or entities to whom or which any Confidential Information shall be
disclosed by Executive hereunder to preserve and protect the confidentiality of
such Confidential Information. Executive shall have no obligation hereunder to
keep confidential any Confidential Information if and to the extent disclosure
thereof is specifically required by law. Executive agrees that all Confidential
Information (whether now or hereafter existing) conceived, discovered or made by
Executive during the period of Executive’s employment by the Company belongs to
the Company (and not to Executive), and upon request by the Company for
specified Confidential Information, Executive will promptly disclose such
Confidential Information to the Company and perform all actions reasonably
requested by the Company to establish and confirm such exclusive ownership. As a
result of Executive’s employment by the Company, Executive may also from time to
time have access to, or knowledge of, confidential information of third parties
that provide such information to the Company with an expectation of confidence,
including customers, suppliers, partners, joint venturers, and the like.
Executive also agrees to preserve and protect the confidentiality of all such
third-party confidential information in accordance with the Company’s
obligations relating thereto.

 

7



--------------------------------------------------------------------------------

5.4 Ownership by the Company. If, during Executive’s employment by the Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, computer programs, E-mail, voice mail, electronic databases,
drawings, maps, architectural renditions, models, manuals, brochures, or the
like) relating to the Company’s business, products, or services, whether such
work is created solely by Executive or jointly with others (whether during
business hours or otherwise and whether on the Company’s premises or otherwise),
the Company shall be deemed the author of such work if the work is prepared by
Executive in the scope of Executive’s employment; or, if the work relating to
the Company’s business, products, or services is not prepared by Executive
within the scope of Executive’s employment but is specially ordered by the
Company as a contribution to a collective work, as a part of a motion picture or
other audiovisual work, as a translation, as a supplementary work, as a
compilation, or as an instructional text, then the work shall be considered to
be work made for hire and the Company shall be the author of the work. If the
work relating to the Company’s business, products, or services is neither
prepared by Executive within the scope of Executive’s employment nor a work
specially ordered that is deemed to be a work made for hire during Executive’s
employment by the Company, then Executive hereby agrees to assign, and by these
presents does assign, to the Company, all of Executive’s worldwide right, title,
and interest in and to such work and all rights of copyright therein.

5.5 Assistance by Executive. During the period of Executive’s employment by the
Company, Executive shall assist the Company and any Company nominee, at any
time, in the protection of the Company’s worldwide right, title and interest in
and to Confidential Information and the execution of all formal assignment
documents requested by the Company or its nominee(s) and the execution of all
lawful oaths and applications for patents and registration of copyright in the
United States and foreign countries. After Executive’s employment with the
Company terminates, at the request from time to time and expense of the Company,
Executive shall assist the Company or its nominee(s) in the protection of the
Company’s worldwide right, title and interest in and to Confidential Information
and the execution of all formal assignment documents requested by the Company or
its nominee and the execution of all lawful oaths and applications for patents
and registration of copyright in the United States and foreign countries
provided, however, that such assistance from Executive after Executive’s
employment with the Company terminates shall be at the Company’s expense and
shall not require Executive to expend unreasonable periods of time or
unreasonably interfere with any obligations Executive may have to provide
services to other persons or entities.

5.6 Remedies. Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Article V by Executive, and the Company
shall be entitled to enforce the provisions of this Article V by specific
performance and injunctive relief as remedies for such breach or any threatened
breach. Such remedies shall not be deemed the exclusive remedies for a breach of
this Article V but shall be in addition to all remedies available at law or in
equity, including the recovery of damages from Executive and Executive’s agents.

 

8



--------------------------------------------------------------------------------

5.7 Permitted Disclosures. Notwithstanding anything in this Agreement to the
contrary, nothing in this Agreement shall prohibit or restrict Executive from
lawfully (a) initiating communications directly with, cooperating with,
providing information to, causing information to be provided to, or otherwise
assisting in an investigation by any governmental or regulatory agency, entity,
or official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (b) responding to any inquiry or legal process directed to
Executive individually from any such Governmental Authorities; (c) testifying,
participating or otherwise assisting in an action or proceeding by any such
Governmental Authorities relating to a possible violation of law; or (d) making
any other disclosures that are protected under the whistleblower provisions of
any applicable law. Additionally, pursuant to the federal Defend Trade Secrets
Act of 2016, Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that:
(i) is made (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made to
Executive’s attorney in relation to a lawsuit for retaliation against Executive
for reporting a suspected violation of law; or (iii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Nor does this Agreement require Executive to obtain prior
authorization from the Company before engaging in any conduct described in this
paragraph, or to notify the Company that Executive has engaged in any such
conduct.

ARTICLE VI

EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION

6.1 Effect of Termination of Employment on Compensation.

(a) If Executive’s employment hereunder shall terminate: (i) at the expiration
of the term provided in Section 3.1 after Executive has given the Company
written notice of non-renewal, (ii) pursuant to a termination by the Company
pursuant to Section 3.2(b), or (iii) pursuant to Executive’s resignation for
other than Good Reason, then all compensation and all benefits to Executive
hereunder shall terminate contemporaneously with such termination of employment,
except that Executive shall be entitled to (A) payment of all accrued and unpaid
Base Salary earned through the Date of Termination as well as any Annual Bonus
that has been earned pursuant to Section 4.2 for the calendar year ending on or
prior to the Date of Termination but remains unpaid as of the Date of
Termination (which Annual Bonus, if any, shall be paid in a lump sum at the time
provided for payment in Section 4.2), (B) reimbursement for all incurred but
unreimbursed expenses for which Executive is entitled to reimbursement in
accordance with Section 4.5, and (C) benefits to which Executive is entitled
under the terms of any applicable benefit plan or program.

(b) If Executive’s employment hereunder shall terminate: (i) at the expiration
of the term provided in Section 3.1 after the Company has given Executive
written notice of non-renewal, (ii) pursuant to Executive’s resignation for Good
Reason, or (iii) pursuant to a termination by the Company pursuant to
Section 3.2(c), then all compensation and all benefits to Executive hereunder
shall terminate contemporaneously with such termination of employment, except
that (A) Executive shall be entitled to receive the compensation and benefits
described in clauses (A) through (C) of Section 6.1(a), and (B) subject to
(1) Executive’s execution and delivery to the Company by the Release Expiration
Date (and non-revocation within any time provided to do so) of the Release; and
(2) Executive’s abiding by the terms of Articles V and VII, then Executive shall
be entitled to receive the payments and benefits set forth in Section 6.1(b)(i),
(ii), (iii) and (iv) below.

 

9



--------------------------------------------------------------------------------

(i) The Company shall pay to Executive a total amount equal to the Severance
Multiple multiplied by the sum of: (x) Executive’s Base Salary for the year in
which such termination occurs and (y) Executive’s then-current target Annual
Bonus (such amount being referred to as the “Severance Payment”). The Severance
Payment will be divided into 12 substantially equal installments. On the
Company’s first regularly scheduled pay date that is on or after the date that
is 60 days after Date of Termination, the Company shall pay to Executive,
without interest, a number of such installments equal to the number of such
installments that would have been paid during the period beginning on the Date
of Termination and ending on the Company’s first regularly scheduled pay date
that is on or after the date that is 60 days after the Date of Termination had
the installments been paid on a monthly basis commencing on the Company’s first
regularly scheduled pay date coincident with or next following the Date of
Termination, and each of the remaining installments shall be paid on a monthly
basis thereafter; provided, however, that to the extent, if any, that the
aggregate amount of the installments of the Severance Payment that would
otherwise be paid pursuant to the preceding provisions of this Section 6.1(b)(i)
after March 15 of the calendar year following the calendar year in which the
Date of Termination occurs (the “Applicable March 15”) exceeds the maximum
exemption amount under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A), then
such excess shall be paid to Executive in a lump sum on the Applicable March 15
(or the first business day preceding the Applicable March 15 if the Applicable
March 15 is not a business day) and the installments of the Severance Payment
payable after the Applicable March 15 shall be reduced by such excess (beginning
with the installment first payable after the Applicable March 15 and continuing
with the next succeeding installment until the aggregate reduction equals such
excess). As used herein, the “Severance Multiple” shall mean one; provided,
however, that if the Date of Termination occurs on or at any time within the
24-month period immediately following a Corporate Change (as defined in the
Stock Incentive Plan), then the Severance Multiple shall mean two.

(ii) Subject to the achievement of the level of performance necessary for
participants in the Company’s annual cash incentive bonus program to receive
cash bonuses for the Bonus Year that includes the Date of Termination, the
Company shall pay to Executive a prorated portion of Executive’s Annual Bonus
for such Bonus Year by multiplying (A) the amount of such Annual Bonus that
Executive would have been eligible to receive had Executive remained employed by
the Company through the date of payment of such Annual Bonus by (B) a fraction,
the numerator of which is the number of days that elapsed from the first day of
such Bonus Year up to and including the Date of Termination and the denominator
of which is the number of days in such Bonus Year (such product of the foregoing
clauses (A) and (B), the “Prorated Bonus”). The Prorated Bonus shall be payable
in a lump sum on the date that bonuses under the Company’s annual cash incentive
bonus program with respect to such Bonus Year are payable to other participants
in such program but in no event later than March 15 of the calendar year
following the calendar year in which the Date of Termination occurs.

 

10



--------------------------------------------------------------------------------

(iii) During the portion, if any, of the 18-month period following the Date of
Termination (the “Reimbursement Period”) that Executive elects to continue
coverage for Executive and Executive’s spouse and eligible dependents, if any,
under the Company’s group health plans pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company shall
promptly reimburse Executive on a monthly basis for the entire amount Executive
pays to effect and continue such coverage (the “Monthly Reimbursement Amount”).
Each payment of the Monthly Reimbursement Amount shall be paid to Executive on
the Company’s first regularly scheduled pay date in the calendar month
immediately following the calendar month in which Executive submits to the
Company documentation of the applicable premium payment having been paid by
Executive, which documentation shall be submitted by Executive to the Company
within 60 days following the date on which the applicable premium payment is
paid. Executive shall be eligible to receive such reimbursement payments until
the earliest of: (A) the last day of the Reimbursement Period; (B) the date
Executive is no longer eligible to receive COBRA continuation coverage; and
(C) the date on which Executive becomes eligible to receive coverage under a
group health plan sponsored by another employer (and any such eligibility shall
be promptly reported to the Company by Executive); provided, however, that the
election of COBRA continuation coverage and the payment of any premiums due with
respect to such COBRA continuation coverage shall remain Executive’s sole
responsibility, and the Company shall not assume any obligation for payment of
any such premiums relating to such COBRA continuation coverage. Notwithstanding
the foregoing, if the provision of the benefits described in this paragraph
cannot be provided in the manner described above without penalty, tax or other
adverse impact on the Company, then the Company and Executive shall negotiate in
good faith to determine an alternative manner in which the Company may provide
substantially equivalent benefits to Executive without such adverse impact on
the Company.

(iv) With respect to any outstanding equity compensation awards granted to
Executive prior to the Date of Termination pursuant to the Stock Incentive Plan
or any other equity compensation plan of Parent or another member of the Company
Group that remain unvested as of the Date of Termination (collectively, the
“Outstanding Equity Awards”): (A) except as otherwise provided in this
Section 6.1(b)(iv) or Section 6.1(d), each Outstanding Equity Award shall become
immediately fully vested as of the Date of Termination; provided, however, that
if any Outstanding Equity Award is subject to a performance requirement (other
than continued employment or service by Executive), then no portion of any such
Outstanding Equity Award shall become immediately fully vested as of the Date of
Termination and such Outstanding Equity Award shall remain subject to the terms
and conditions set forth in the applicable award agreement(s) pursuant to which
such Outstanding Equity Award was granted, applied as if Executive was
continuously employed by a member of the Company Group from the date of grant
through the settlement date of such Outstanding Equity Award; and (B) all
outstanding stock options that have become vested as of the Date of Termination
(determined after giving effect to clause (A) of this Section 6.1(b)(iv)) shall
remain exercisable through the earlier of the date that is one year after the
Date of Termination or the original expiration date of such stock options.

 

11



--------------------------------------------------------------------------------

(c) If Executive’s employment hereunder shall terminate (i) for the reason
described in Section 3.2(a) or (ii) by reason of Executive’s death, then so long
as Executive (or, in the case of Executive’s death, Executive’s estate):
(A) executes and delivers to the Company the Release by the Release Expiration
Date (and does not exercise any revocation right with respect to the Release
within any time provided to do so); and (B) abides by the terms of Articles V
and VII, then (1) except as otherwise provided in Section 6.1(d), as of the Date
of Termination, the Applicable Pro-Rated Portion (as defined below), if any, of
each Outstanding Equity Award shall become immediately fully vested as of the
Date of Termination; and (2) all outstanding stock options that have become
vested as of the Date of Termination (determined after giving effect to the
foregoing clause (1) of this Section 6.1(c)) shall remain exercisable through
the earlier of the date that is one year after the Date of Termination or the
original expiration date of such stock options. As used herein, the “Applicable
Pro-Rated Portion” means, with respect to an Outstanding Equity Award, the
number of shares of Parent Common Stock subject to such Outstanding Equity Award
equal to the difference (if positive) between “A” and “B,” where:

“A” equals the total number of shares of Parent Common Stock subject to such
Outstanding Equity Award (determined based on target performance for awards then
subject to a performance requirement other than continued employment or service
by Executive) multiplied by a fraction, the numerator of which is the total
number of days during the period beginning on the date the vesting period
applicable to such Outstanding Equity Award (the “Vesting Period”) commenced
pursuant to the applicable award agreement and ending on the Date of Termination
and the denominator of which is the total number of days in the Vesting Period;
and

“B” equals the total number of shares of Parent Common Stock subject to such
Outstanding Equity Award, if any, that have become vested in accordance with the
applicable award agreement prior to the Date of Termination.

(d) Notwithstanding anything in Section 6.1(b)(iv) or 6.1(c) to the contrary, in
the event Executive’s employment hereunder terminates (i) at the expiration of
the term provided in Section 3.1 after the Company has given Executive written
notice of non-renewal, (ii) pursuant to Executive’s resignation for Good Reason,
(iii) pursuant to a termination by the Company pursuant to Section 3.2(c),
(iv) for the reason described in Section 3.2(a), or (v) by reason of Executive’s
death, in each case, within the 24-month period immediately following a
Corporate Change (as defined in the Stock Incentive Plan), then so long as
Executive (or, in the case of Executive’s death, Executive’s estate):
(vi) executes and delivers to the Company the Release by the Release Expiration
Date (and does not exercise any revocation right with respect to the Release
within any time provided to do so); and (vii) abides by the terms of Articles V
and VII, then, as of the Date of Termination: (A) each Outstanding Equity Award
shall become immediately fully vested (determined based on target performance
for awards then subject to a performance requirement other than continued
employment or service by Executive); and (B) all outstanding stock options that
have become vested as of the Date of Termination (determined after giving effect
to the immediately preceding clause (A)) shall remain exercisable through the
earlier of the date that is one year after the Date of Termination or the
original expiration date of such stock options.

 

12



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision in this Agreement, if Executive is a
“disqualified individual” (as defined in Section 280G(c) of the Code), and the
payments and benefits provided for in this Agreement, together with any other
payments and benefits that Executive has the right to receive from the Company
or any other member of the Company Group, would constitute a “parachute payment”
(as defined in Section 280G(b)(2) of the Code), then the payments and benefits
provided for in this Agreement shall be either (i) reduced (but not below zero)
so that the present value of such total amounts and benefits received by
Executive from the Company and any other members of the Company Group will be
one dollar ($1.00) less than three times Executive’s “base amount” (as defined
in Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Executive shall be subject to the excise tax imposed by
Section 4999 of the Code or (ii) paid in full, whichever produces the better net
after-tax position to Executive (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. If a reduced payment or benefit is made or provided and through error or
otherwise that payment or benefit, when aggregated with other payments and
benefits from the Company and any other members of the Company Group used in
determining whether a “parachute payment” exists, exceeds one dollar ($1.00)
less than three times Executive’s base amount, then Executive shall immediately
repay such excess to the Company upon notification that an overpayment has been
made. Nothing in this Section 6.1(e) shall require the Company or any other
member of the Company Group to be responsible for, or have any liability or
obligation with respect to, Executive’s excise tax liabilities under
Section 4999 of the Code. All determinations with respect to this Section 6.1(e)
shall be made by an independent nationally recognized certified public
accounting firm selected by the Board at Parent’s or the Company’s sole expense.

ARTICLE VII

NON-COMPETITION; NON-SOLICITATION

7.1 Definitions. As used in this Article VII, the following terms shall have the
following meanings:

(a) “Business” means: (i) for the period of time in which Executive is employed
by any member of the Company Group, the provision and sale of the products and
services provided by any member of the Company Group during the course of
Executive’s employment or affiliation therewith and other products and services
that are functionally equivalent to the foregoing and (ii) for the period of
time within the Prohibited Period in which Executive is not employed by any
member of the Company Group, the provision and sale of the products and services
that were provided by the Company Group

 

13



--------------------------------------------------------------------------------

during the period of time in which Executive was employed by such member of the
Company Group and other products and services that are functionally equivalent
to the foregoing. The Business includes for purposes of both clauses (i)
and (ii): (A) the provision of equipment and services used in the completion of
wells for the production of oil and natural gas (including cementing, wireline
and coiled tubing services), and (B) the provision of production enhancement and
well workover services and the sale or rental of equipment relating thereto in
connection with the production of oil and natural gas.

(b) “Competing Business” means any business, individual, partnership, firm,
corporation or other entity (other than any member of the Company Group) which
engages in, or is preparing to engage in, the Business in the Restricted Area.

(c) “Prohibited Period” means the period during which Executive is employed by
any member of the Company Group and a period of 12 months following the date
that Executive is no longer employed by any member of the Company Group.

(d) “Restricted Area” means the geographic areas set forth on Appendix B hereto
and any other geographic area within a 100-mile radius of any other location
where any member of the Company Group conducts or has material plans to conduct
the Business and Executive has direct or indirect responsibilities for, or
Confidential Information about, such Business.

7.2 Non-Competition; Non-Solicitation. Executive and the Company agree that the
non-competition and non-solicitation provisions of this Article VII are a
material inducement for the Company to employ Executive and that this
Article VII is necessary to protect the Confidential Information of the Company
and the other members of the Company Group disclosed or entrusted to Executive
by the Company Group or created or developed by Executive for the Company Group,
and to protect the business goodwill of the Company Group.

(a) Subject to the exceptions set forth in Sections 7.2(b) and 7.2(d), Executive
expressly covenants and agrees that during the Prohibited Period (i) Executive
will refrain from carrying on or engaging in, directly or indirectly, any
business that is competitive with, or similar to, that of any member of the
Company Group in the Restricted Area. Accordingly, Executive covenants and
agrees that Executive will not, directly or indirectly, own, manage, operate,
join, become an employee of, partner in, owner or member of (or an independent
contractor to), control or participate in, be connected with or otherwise be
affiliated with any business, individual, partnership, firm, corporation or
other entity which constitutes a Competing Business in the Restricted Area, as
Executive expressly agrees that each of the foregoing activities would represent
carrying on or engaging in a business similar to (or the same as) any member of
the Company Group, as prohibited by this Section 7.2(a).

(b) Notwithstanding the restrictions contained in Section 7.2(a), Executive may
own an aggregate of not more than 5% of the outstanding stock of any class of
any corporation that is a Competing Business, if such stock is listed on a
national securities exchange or regularly traded in the over-the-counter market
by a member of a national securities exchange, without violating the provisions
of Section 7.2(a), provided that neither Executive nor any of Executive’s
affiliates has the power, directly or indirectly, to control or direct the
management or affairs of any such corporation and is not involved in the
management of such corporation.

 

14



--------------------------------------------------------------------------------

(c) Executive further expressly covenants and agrees that during the Prohibited
Period, Executive will not, directly or indirectly solicit, canvass, approach,
encourage, entice or induce any customer or supplier of any member of the
Company Group for whom or which Executive had direct or indirect responsibility
(or with whom or which Executive had contact on behalf of the Company Group) or
about whom or which Executive obtained Confidential Information to cease or
lessen such customer’s or supplier’s business with the Company Group.

(d) Notwithstanding the above-referenced limitations in Sections 7.2(a)
and 7.2(c) above, such limitations shall not apply following the date that
Executive is no longer employed by any member of the Company Group in those
portions of the Restricted Area located within the State of Oklahoma. Instead,
Executive agrees that during the portion of the Prohibited Period that follows
the date Executive is no longer employed by any member of the Company Group, the
restrictions on Executive’s activities within those portions of the Restricted
Area located within the State of Oklahoma (in addition to those restrictions set
forth in Section 7.2(e) and Article V above) shall be as follows: during the
Prohibited Period, Executive will not directly or indirectly solicit the sale of
goods, services, or a combination of goods and services from the established
customers of the Company or any other member of the Company Group.

(e) Executive further expressly covenants and agrees that during the period that
Executive is employed by any member of the Company Group and a period of 12
months following the date that Executive is no longer employed by any member of
the Company Group, Executive will not directly or indirectly solicit, canvass,
approach, encourage, entice or induce any employee of, or individual acting as a
consultant to, the Company Group to terminate his or her employment or
engagement with any member of the Company Group.

(f) Before accepting employment with any other person or entity during the
Prohibited Period, Executive will inform the Company of such anticipated
acceptance, and Executive will inform such person or entity of the restrictions
contained in this Article VII.

7.3 Relief. Executive and the Company agree and acknowledge that the limitations
as to time, geographical area and scope of activity to be restrained as set
forth in Section 7.2 are reasonable in all respects and do not impose any
greater restraint than is necessary to protect the legitimate business interests
of the Company Group. Executive and the Company also acknowledge that money
damages would not be sufficient remedy for any breach of this Article VII by
Executive, and the Company or any other member of the Company Group shall be
entitled to enforce the provisions of this Article VII by terminating payments
then owing to Executive under this Agreement or otherwise and to obtain specific
performance and injunctive relief as remedies for such breach or any threatened
breach. Such remedies shall not be deemed the exclusive remedies for a breach of
this Article VII but shall be in addition to all remedies available at law or in
equity, including the recovery of damages from Executive and Executive’s agents.

 

15



--------------------------------------------------------------------------------

7.4 Reasonableness; Enforcement. Executive hereby represents to the Company that
Executive has read and understands, and agrees to be bound by, the terms of
this Article VII. Executive acknowledges that the geographic scope and duration
of the covenants contained in this Article VII are the result of arm’s-length
bargaining and are fair and reasonable in light of (a) the nature and wide
geographic scope of the Company Group’s operations of the Business, which is
conducted throughout the Restricted Area (b) Executive’s level of control over
and contact with the Company’s Group’s business in all jurisdictions in which it
is conducted, and (c) the amount of Confidential Information to which Executive
has or will have access in connection with the performance of Executive’s duties
hereunder.

7.5 Reformation. The Company and Executive agree that the foregoing restrictions
are reasonable in all respects and that any breach of the covenants contained in
this Article VII would cause irreparable injury to the Company Group. Executive
understands that the foregoing restrictions may limit Executive’s ability to
engage in certain businesses anywhere in the Restricted Area during the
Prohibited Period, but acknowledges that Executive’s skills are such that
Executive can be gainfully employed in non-competitive employment, and that the
agreement not to compete will not prevent Executive from earning a living.
Nevertheless, if any of the aforesaid restrictions are found by an arbitrator or
court of competent jurisdiction to be unreasonable, or overly broad as to
geographic area or time, or otherwise unenforceable, the parties intend for the
restrictions herein set forth to be modified by the arbitrator or court making
such determination so as to be reasonable and enforceable and, as so modified,
to be fully enforced. By agreeing to this contractual modification prospectively
at this time, the Company and Executive intend to make this provision
enforceable under the law or laws of all applicable jurisdictions so that the
entire agreement not to compete and this Agreement as prospectively modified
shall remain in full force and effect and shall not be rendered void or illegal.
Such modification shall not affect the payments made to Executive under this
Agreement.

ARTICLE VIII

DISPUTE RESOLUTION

8.1 Arbitration. All claims or disputes between Executive and the Company or any
other member of the Company Group (including claims relating to the validity,
scope, and enforceability of this Article VIII and claims arising under any
federal, state or local law regarding the terms and conditions of employment or
prohibiting discrimination in employment or governing the employment
relationship in any way) shall be submitted for final and binding arbitration in
Houston, Texas in accordance with the then-applicable rules for resolution of
employment disputes of the American Arbitration Association (“AAA”). The
arbitration shall be conducted by a single arbitrator chosen pursuant to the
then-applicable rules for resolution of employment disputes of the AAA, and the
Company or another member of the Company Group shall bear the costs of such
arbitration. For the avoidance of doubt, the Company’s (or another member of the
Company Group’s) assumption of costs referenced in the previous sentence applies
to the costs of the AAA only, and does not include attorney or expert fees or
other fees or costs incurred by Executive. The arbitrator shall apply the
substantive law of the State of Texas (excluding Texas choice-of-law principles
that might call for the application of some other state’s law), or federal law,
or both as applicable to the claims asserted. The results of the arbitration and
the decision of the arbitrator will be final and binding on the parties and each
party agrees and acknowledges that these results shall be enforceable in a court
of law. No demand for arbitration may be made after the date when the
institution of legal or equitable proceedings based on such claim or dispute
would be barred by

 

16



--------------------------------------------------------------------------------

the applicable statute(s) of limitations. In the event either party must resort
to the judicial process to enforce the provisions of this Agreement, the award
of an arbitrator or equitable relief granted by an arbitrator, the party
successfully seeking enforcement shall be entitled to recover from the other
party all costs of such litigation, including reasonable attorneys’ fees and
court costs. To the fullest extent permitted by law, all proceedings conducted
pursuant to this agreement to arbitrate, including any order, decision or award
of the arbitrator, shall be kept confidential by the parties. Notwithstanding
the foregoing, Executive and the Company further acknowledge and agree that a
court of competent jurisdiction residing in Houston, Texas shall have the power
to maintain the status quo pending the arbitration of any dispute under this
Article VIII, and this Article VIII shall not require the arbitration of any
application for emergency, temporary or preliminary injunctive relief (including
temporary restraining orders) by either party pending arbitration, including any
application for emergency, temporary or preliminary injunctive relief for any
claim arising out of Article V or Article VII of this Agreement; provided,
however, that the remainder of any such dispute beyond the application for such
emergency, temporary or preliminary injunctive relief shall be subject to
arbitration under this Article VIII. This Article VIII shall be enforceable
pursuant to the Federal Arbitration Act. THE PARTIES ACKNOWLEDGE THAT, BY
SIGNING THIS AGREEMENT, THEY ARE KNOWINGLY AND VOLUNTARILY WAIVING ANY RIGHTS
THAT THEY MAY HAVE TO A JURY TRIAL OR, EXCEPT AS EXPRESSLY PROVIDED HEREIN, A
COURT TRIAL OF ANY CLAIM THAT IS SUBJECT TO THIS ARTICLE VIII.

ARTICLE IX

MISCELLANEOUS

9.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally or by courier,
(b) five business days after deposit in the United States mail, if delivered by
certified mail, postage prepaid, return receipt requested or (c) one business
day after deposit with a delivery service if delivered by a nationally
recognized overnight delivery service with proof of receipt maintained as
follows:

 

If to Executive, addressed to:    Executive’s home address on file with the
Company. If to the Company, addressed to:   

Nine Energy Service, LLC

2001 Kirby Drive, Suite 200

Houston, TX 77019

Attn: Senior Vice President and General Counsel

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

9.2 Applicable Law; Submission to Jurisdiction.

(a) This Agreement is entered into under, and shall be governed for all purposes
by, the laws of the State of Texas, without regard to conflicts of laws
principles thereof.

 

17



--------------------------------------------------------------------------------

(b) With respect to any claim or dispute related to or arising under this
Agreement, the parties hereby consent to the arbitration provisions of
Article VIII and recognize and agree that should any resort to a court be
necessary and permitted under this Agreement, then they consent to the exclusive
jurisdiction, forum and venue of the state and federal courts located in Harris
County, Texas. Notwithstanding the foregoing, the Company may seek emergency,
temporary or preliminary injunctive relief (including temporary restraining
orders) with respect to any breaches or threatened breaches by Executive of
Article V or Article VII in any court of competent jurisdiction.

9.3 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

9.4 Severability. If an arbitrator or a court of competent jurisdiction
determines that any provision of this Agreement (or part thereof) is invalid or
unenforceable, then the invalidity or unenforceability of that provision (or
part thereof) shall not affect the validity or enforceability of any other
provision (or part thereof) of this Agreement, and all other provisions (and
parts thereof) shall remain in full force and effect.

9.5 Counterparts. This Agreement may be executed in one or more counterparts
(including portable document format (.pdf) and facsimile counterparts), each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

9.6 Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other taxes and withholdings as may be required pursuant to any
law or governmental regulation or ruling and all other customary deductions made
with respect to the Company’s employees generally.

9.7 Titles and Headings; Interpretation. The Section headings have been inserted
for purposes of convenience and shall not be used for interpretive purposes and
headings to Sections hereof are for the purpose of reference only and shall in
no way limit, define or otherwise affect the provisions hereof. Any and all
Exhibits or Attachments referred to in this Agreement are, by such reference,
incorporated herein and made a part hereof for all purposes. Unless the context
requires otherwise, all references herein to an agreement, instrument or other
document shall be deemed to refer to such agreement, instrument or other
document as amended, supplemented, modified and restated from time to time to
the extent permitted by the provisions thereof. The word “or” as used herein is
not exclusive and is deemed to have the meaning “and/or.” All references to
“dollars” or “$” in this Agreement refer to United States dollars. The words
“herein”, “hereof”, “hereunder” and other compounds of the word “here” shall
refer to the entire Agreement, including all Exhibits attached hereto, and not
to any particular provision hereof. Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely. The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation”, “but not limited to”, or
words of similar import) is used with reference thereto, but rather shall be

 

18



--------------------------------------------------------------------------------

deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter. Neither
this Agreement nor any uncertainty or ambiguity herein shall be construed or
resolved against any party hereto, whether under any rule of construction or
otherwise. On the contrary, this Agreement has been reviewed by each of the
parties hereto and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the parties hereto.

9.8 Successors. This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of the Company. The Company may assign this
Agreement, including to any affiliate or subsidiary or successor that succeeds
to all or substantially all of the assets, business or operations of the
Company, without the consent of Executive. Except as provided in the preceding
sentences, this Agreement, and the rights and obligations of the parties
hereunder, are personal and neither this Agreement, nor any right, benefit or
obligation of either party hereto, shall be subject to voluntary or involuntary
assignment, alienation or transfer, whether by operation of law or otherwise,
without the prior written consent of the other party.

9.9 Effect of Termination of Employment Relationship. The provisions of
Articles V, VI, VII, and VIII and those provisions necessary to interpret, apply
and enforce them, shall survive any termination of this Agreement and any
termination of the employment relationship between Executive and the Company.

9.10 Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Executive, this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
the employment of Executive by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect. In entering into this
Agreement, Executive expressly acknowledges and agrees that Executive has
received all sums and compensation that Executive has been owed or ever could be
owed by the Company or any other member of the Company Group (including pursuant
to any prior employment agreement between Executive and any member of the
Company Group) for all services provided during periods prior to the date
Executive signs this Agreement.

9.11 Modification; Waiver. Any modification to or waiver of this Agreement will
be effective only if it is in writing and signed by the parties to this
Agreement.

9.12 Third-Party Beneficiaries. Any member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Executive’s
commitments, representations, covenants and promises set forth in Articles V,
VII and VIII and shall be entitled to enforce such commitments, representations,
covenants and promises as if a party hereto.

9.13 Executive’s Representations and Warranties. Executive represents and
warrants to the Company that (a) Executive does not have any agreements or
obligations with Executive’s prior employers or other third parties that will
prohibit Executive from working for any member of the Company Group or
fulfilling Executive’s duties and obligations to the Company Group pursuant to
this Agreement and (b) Executive has complied, and will comply, with all duties
imposed on Executive with respect to Executive’s former employers and all other
third parties.

 

19



--------------------------------------------------------------------------------

Executive expressly promises that Executive will not: (i) introduce any
confidential, proprietary or other similar information belonging to any prior
employer to the premises or computer systems of any member of the Company Group;
or (ii) use or disclose any legally protected information belonging to any
former employer or other third party in the course of Executive’s employment
hereunder.

9.14 Section 409A.

(a) Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Code and the applicable Treasury regulations and administrative guidance issued
thereunder (collectively, “Section 409A”) or an applicable exemption therefrom
and shall be construed and administered in accordance with such intent. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment.

(b) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period in which the arrangement is in
effect.

(c) Notwithstanding any provision in this Agreement to the contrary, if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Executive’s receipt of such payment or benefit is
not delayed until the Section 409A Payment Date, then such payment or benefit
shall not be provided to Executive (or Executive’s estate, if applicable) until
the Section 409A Payment Date. Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
are exempt from, or compliant with, Section 409A and in no event shall any
member of the Company Group be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A.

9.15 Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the Board
(or a committee thereof), amounts of incentive-based compensation paid or
payable under this Agreement shall be subject to the provisions of any
applicable clawback policies or procedures adopted by Parent, the Company or any
other member of the Company Group, which clawback policies or procedures may
provide for forfeiture and/or recoupment of incentive-based compensation paid or
payable

 

20



--------------------------------------------------------------------------------

under this Agreement. Notwithstanding any provision of this Agreement to the
contrary, Parent, the Company and each other member of the Company Group
reserves the right, without the consent of Executive, to adopt any such clawback
policies and procedures, including such policies and procedures applicable to
this Agreement with retroactive effect.

[Signature page follows.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
31st day of March, 2020.

 

EXECUTIVE

/s/ Guy Sirkes

Guy Sirkes NINE ENERGY SERVICE, LLC By:  

/s/ Ann G. Fox

Name:   Ann G. Fox Title:   President and Chief Executive Officer For the
limited purpose of acknowledging and agreeing to Sections 4.3, 6.1(b)(iv),
6.1(c), 6.1(d) and 8.1: NINE ENERGY SERVICE, INC. By:  

/s/ Ann G. Fox

Name:   Ann G. Fox Title:   President and Chief Executive Officer

SIGNATURE PAGE TO

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

APPENDIX A

GENERAL RELEASE OF CLAIMS

This GENERAL RELEASE OF CLAIMS (this “Agreement”) is entered into by Guy Sirkes
(“Executive”) and is that certain Release referred to in Section 1.9 of the
Employment Agreement, effective as of March 31, 2020 (the “Employment
Agreement”) by and between Executive and Nine Energy Service, LLC, a Delaware
limited liability company (the “Company”), and joined by Nine Energy Service,
Inc., a Delaware corporation (“Parent”), for the limited purpose of
acknowledging and agreeing to certain provisions thereof. Capitalized terms not
defined herein have the meaning given to them in the Employment Agreement.

1. Severance Benefits. Executive acknowledges and agrees that the last day of
Executive’s employment with the Company was ___________, 20___ (the “Separation
Date”) and that, as of the Separation Date, Executive was no longer employed by
any Company Party (as defined below). If Executive (a) executes this Agreement
on or after the Separation Date and returns it to the Company, care of [NAME]
[ADDRESS] [E-MAIL] so that it is received by [NAME] no later than 11:59 p.m.,
Houston, Texas time on [DATE], (b) does not exercise Executive’s revocation
right pursuant to Section 11 below, and (c) abides by Executive’s continuing
obligations under the Employment Agreement (including the terms of Articles V
and VII thereof), then the Company will provide Executive with the payments and
benefits set forth in Section 6.1(b), 6.1(c) or 6.1(d) of the Employment
Agreement, as applicable (the “Severance Benefits”).

2. Satisfaction of All Leaves and Payment Amounts; Prior Rights and Obligations.
In entering into this Agreement, Executive expressly acknowledges and agrees
that Executive has received all leaves (paid and unpaid) to which Executive was
entitled during Executive’s employment with the Company and any other Company
Party and Executive has received all wages, bonuses, and other compensation,
been provided all benefits, been afforded all rights and been paid all sums that
Executive is owed and has been owed by the Company and any other Company Party
as of the date that Executive executes this Agreement (the “Signing Date”). For
the avoidance of doubt, Executive acknowledges and agrees that Executive had no
right to the Severance Benefits (or any portion thereof) but for Executive’s
entry into this Agreement.

3. Release of Liability for Claims.

(a) In consideration of Executive’s receipt of the Severance Benefits (and any
portion thereof), Executive hereby forever releases, discharges and acquits the
Company, Parent, their respective affiliates, and each of the foregoing
entities’ respective past, present and future subsidiaries, affiliates,
stockholders, members, partners, directors, officers, managers, insurers,
employees, agents, attorneys, heirs, predecessors, successors and
representatives in their personal and representative capacities, as well as all
employee benefit plans maintained by any member of the Company Group and all
fiduciaries and administrators of any such plans, in their personal and
representative capacities (collectively, the “Company Parties”), from liability
for, and Executive hereby waives, any and all claims, damages, or causes of
action of any kind related to Executive’s employment with any Company Party, the
termination of such employment, and any other acts or omissions related to any
matter occurring or existing on or prior to the Signing Date, including

 

APPENDIX A-1



--------------------------------------------------------------------------------

(i) any alleged violation through such date of: (A) any federal, state or local
anti-discrimination or anti-retaliation law, including the Age Discrimination in
Employment Act of 1967, as amended (including as amended by the Older Worker
Benefits Protection Act), Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, as amended, and Sections 1981 through
1988 of Title 42 of the United States Code, as amended; and the Americans with
Disabilities Act of 1990, as amended, the Texas Labor Code (including the Texas
Payday Law the Texas Anti-Retaliation Act, Chapter 21 of the Texas Labor Code,
and the Texas Whistleblower Act) as amended; (B) the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”); (C) the Immigration Reform Control
Act, as amended; (D) the Occupational Safety and Health Act, as amended; (E) the
Family and Medical Leave Act of 1993; (F) any federal, state or local wage and
hour law; (G) any other local, state or federal law, regulation or ordinance; or
(H) any public policy, contract, tort, or common law claim or claim for
fiduciary duty or breach thereof or claim for fraud or misrepresentation or
fraud of any kind; (ii) any allegation for costs, fees, or other expenses
including attorneys’ fees incurred in, or with respect to, a Released Claim;
(iii) any and all rights, benefits or claims Executive may have under any
retention, change in control, bonus or severance plan or policy of any Company
Party or any retention, change in control, bonus or severance-related agreement
that Executive may have or have had with any Company Party other than the rights
to the Severance Benefits described herein; (iv) any and all rights, benefits or
claims Executive may have under any employment contract (including the
Employment Agreement), equity-based compensation plan or arrangement, incentive
compensation plan, limited liability company agreements, and any other agreement
other than the rights to the Severance Benefits; and (v) any claim for
compensation or benefits of any kind not expressly set forth in this Agreement
(collectively, the “Released Claims”). In no event shall the Released Claims
include (a) any claim that arises after the date Executive executes this
Agreement, (b) any claim to vested benefits under an employee benefit plan of
any Company Party that is subject to ERISA, (c) any claims for the applicable
Severance Benefits under Article VI of the Employment Agreement, (d) any claim
for indemnification Executive has pursuant to any agreement to which Executive
is a party or third party beneficiary or under applicable law, or (e) any rights
arising under any directors’ and officers’ liability insurance or other similar
insurance policy to which Executive is a party or of which Executive is a
beneficiary. This Agreement is not intended to indicate that any such claims
exist or that, if they do exist, they are meritorious. Rather, Executive is
simply agreeing that, in exchange for the consideration received by Executive
pursuant to Section 1 (and any portion thereof), any and all potential claims of
this nature that Executive may have against the Company Parties, regardless of
whether they actually exist, are expressly settled, compromised and waived. THIS
RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER
GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE
COMPANY PARTIES.

(b) Notwithstanding this release of liability, nothing in this Agreement
prevents Executive from filing any non-legally waivable claim (including a
challenge to the validity of this Agreement) with the Equal Employment
Opportunity Commission (“EEOC”) or comparable state or local agency or
participating in (or cooperating with) any investigation or proceeding conducted
by the EEOC or comparable state or local agency or cooperating with such agency;
however, Executive understands and agrees that Executive is waiving any and all
rights to recover any monetary or personal relief or recovery as a result of
such EEOC or comparable state or local agency or proceeding or subsequent legal
actions. Nothing in this Agreement prevents Executive from making any report to
or communication with a Governmental Authority that is protected by any
applicable whistleblower law or participating in any investigation or proceeding
conducted by any Governmental Authority. This Agreement does not limit
Executive’s right to receive an award from a Governmental Authority for
information provided to a Governmental Authority.

 

APPENDIX A-2



--------------------------------------------------------------------------------

4. Representation About Claims. Executive represents and warrants that, as of
the Signing Date, Executive has not filed any claims, complaints, charges, or
lawsuits against any of the Company Parties with any governmental agency or with
any state or federal court or arbitrator for or with respect to a matter, claim,
or incident that occurred or arose out of one or more occurrences that took
place on or prior to the Signing Date. Executive further represents and warrants
that Executive has made no assignment, sale, delivery, transfer or conveyance of
any rights Executive has asserted or may have against any of the Company Parties
with respect to any Released Claim.

5. Executive’s Acknowledgments. By executing and delivering this Agreement,
Executive expressly acknowledges that:

(a) Executive has carefully read this Agreement and has had sufficient time (and
at least [21] [45] days) to consider this Agreement before signing it and
delivering it to the Company [Add if 45-day period applies: , and Executive
acknowledges that attached to this Agreement are (i) a list of the positions and
ages of those employees selected for termination (or participation in the exit
incentive or other employment termination program); (ii) a list of the ages of
those employees not selected for termination (or participation in such program);
and (iii) information about the unit affected by the employment termination
program of which Executive’s termination was a part, including any eligibility
factors for such program and any time limits applicable to such program];

(b) Executive has been advised, and hereby is advised in writing, to discuss
this Agreement with an attorney of Executive’s choice and Executive has had
adequate opportunity to do so prior to executing this Agreement;

(c) Executive fully understands the final and binding effect of this Agreement;
the only promises made to Executive to sign this Agreement are those stated
herein; and Executive is signing this Agreement knowingly, voluntarily and of
Executive’s own free will, and understands and agrees to each of the terms of
this Agreement;

(d) The only matters relied upon by Executive and causing Executive to sign this
Agreement are the provisions set forth in writing within the four corners of
this Agreement and the Employment Agreement;

(e) Executive would not otherwise have been entitled to the consideration
described in Section 1 above, or any portion thereof, but for Executive’s
agreement to be bound by the terms of this Agreement; and

(f) No Company Party has provided any tax or legal advice regarding this
Agreement and Executive has had the opportunity to receive sufficient tax and
legal advice from advisors of Executive’s own choosing such that Executive
enters into this Agreement with full understanding of the tax and legal
implications thereof.

 

APPENDIX A-3



--------------------------------------------------------------------------------

6. Third-Party Beneficiaries. Executive expressly acknowledges and agrees that
each Company Party that is not a signatory to this Agreement shall be a third
party beneficiary of Executive’s release of claims, covenants, and
representations in Sections 2–5 and 9–10 hereof.

7. Severability. Any term or provision of this Agreement (or part thereof) that
renders such term or provision (or part thereof) or any other term or provision
hereof (or part thereof) invalid or unenforceable in any respect shall be
severable and shall be modified or severed to the extent necessary to avoid
rendering such term or provision (or part thereof) invalid or unenforceable, and
such modification or severance shall be accomplished in the manner that most
nearly preserves the benefit of the bargain set forth in the Employment
Agreement and this Agreement.

8. Withholding of Taxes and Other Deductions. Executive acknowledges that the
Company may withhold from the Severance Benefits all federal, state, local, and
other taxes and withholdings as may be required by any law or governmental
regulation or ruling.

9. Return of Property. Executive represents and warrants that Executive has
returned to the Company all property belonging to the Company or any other
Company Party pursuant to the terms of Section 5.1 of the Employment Agreement,
including all computer files, electronically stored information and other
materials provided to Executive by the Company or any other Company Party in the
course of Executive’s employment with the Company and Executive further
represents and warrants that Executive has not maintained a copy of any such
materials in any form.

10. Further Assurances. In signing below, Executive expressly acknowledges the
enforceability, and continued effectiveness of Articles V, VII, and VIII of the
Employment Agreement and promises to abide by those terms of the Employment
Agreement.

11. Revocation Right. Notwithstanding the initial effectiveness of this
Agreement, Executive may revoke the delivery (and therefore the effectiveness)
of this Agreement within the seven-day period beginning on the date Executive
executes this Agreement (such seven-day period being referred to herein as the
“Release Revocation Period”). To be effective, such revocation must be in
writing signed Executive and must be received by [NAME] [ADDRESS] [E-MAIL]
before 11:59 p.m., Houston, Texas time, on the last day of the Release
Revocation Period. If an effective revocation is delivered in the foregoing
manner and timeframe, the Severance Benefits shall not be provided to Executive
and this Agreement shall be null and void; provided, however, that the
provisions of Sections 2, 4, 9 and 10 shall remain in full force and effect and
shall not be affected by any such revocation.

12. Employment Agreement. This Agreement shall be subject to the provisions of
Article VIII and Section 9.2, 9.3, 9.4 and 9.11 of the Employment Agreement,
which provisions are hereby incorporated by reference as a part of this
Agreement.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

APPENDIX A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has executed this Agreement as of the date set
forth below, effective for all purposes as provided above.

 

EXECUTIVE

 

Guy Sirkes Date:  

         

APPENDIX A

SIGNATURE PAGE TO

GENERAL RELEASE OF CLAIMS



--------------------------------------------------------------------------------

APPENDIX B

RESTRICTED AREA

The following States: Alaska, Colorado, Montana, New Mexico, Ohio, Oklahoma,
Pennsylvania, Tennessee, Texas, West Virginia and Wyoming

The following parishes within the State of Louisiana: Acadia, Allen, Ascension,
Assumption, Avoyelles, Beauregard, Bienville, Bossier, Caddo, Calcasieu,
Caldwell, Cameron, Catahoula, Claiborne, Concordia, DeSoto, East Baton Rouge,
East Carroll, East Feliciana, Evangeline, Franklin, Grant, Iberia, Iberville,
Jackson, Jefferson, Jefferson Davis, Lafayette, Lafourche, LaSalle, Lincoln,
Livingston, Madison, Morehouse, Natchitoches, Orleans, Ouachita, Plaquemines,
Pointe Coupee, Rapides, Red River, Richland, Sabine, St. Bernard, St. Charles,
St. Helena, St. James, St. John, St. Landry, St. Martin, St. Mary, St. Tammany,
Tangipahoa, Tensas, Terrebonne, Union, Vermilion, Vernon, Washington, Webster,
West Baton Rouge, West Carroll, West Feliciana, and Winn.

 

APPENDIX B-1